Title: Chapman Johnson to Thomas Jefferson, 30 August 1817
From: Johnson, Chapman
To: Jefferson, Thomas


          
            Dear Sir,
            Staunton,
30th August 1817.
          
          Yesterday morning I received your letter from “Poplar forest,”—enclosing Mr Divers’s answer to your bill against The Rivanna company—together with your notes thereon—
          I have filed the answer; and in pursuance of your request, will send you office copies of the answers, as soon as they are filed—None others have yet been filed—I will endeavour, too, to effectuate your wish, of preventing all unnecessary delays, in bringing the cause to a final hearing—
          Since I communicated with you, on this subject, I have been apprised of a decision made by the judge of the Chancery court, which here, which it makes it necessary, that in suits against corporations, the answer should be a corporate act, filed under the common seal. In a cause depending against the trustees of an Academy in Lexington,—a corporate body—the court upon hearing the cause, refused to make a decree, upon the seperate answers of the  individuals, although, in that case, there was an attempt to charge them personally—and although by every answer it appeared that the plaintiff was entitled to a decree against the corporate funds;—and this was done by  the court, though no objection to the answers was taken by the counsel—The cause stands over for the answer of the corporation—
          In your case, therefore, an answer from the corporation will be required, I presume; and the individuals’ answers will not be acted on—
          Mr Minor, who is now in this neighbourhood at the Springs, is apprised of this decision of the court, and is procuring, I believe, an answer for the corporation, to be drawn by Mr Sheffey—
          
            Very respectfully Yr very Obt Svt
            C Johnson
          
        